 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

MISSOULA DIVISION
UNITED STATES OF AMERICA,
CR 19-14-M-DLC

Plaintiff,

vs. FINDINGS &
RECOMMENDATION

TRACI JANELLE BAUMGARDNER, CONCERNING PLEA

Defendant.

 

The Defendant, by consent, has appeared before me under Fed. R. Crim. P.
11 and has entered a plea of guilty to one count of Conspiracy to Defraud the
United States in violation of 18 U.S.C. § 371 (Count I), as set forth in the
Indictment. In exchange for Defendant’s plea, the United States has agreed to
dismiss Counts II, IV, VI, and XII of the Indictment.

After examining the Defendant under oath, I have made the following
determinations:

1. That the Defendant is fully competent and capable of entering an
informed and voluntary plea,

2. That the Defendant is aware of the nature of the charge against her and

consequences of pleading guilty to the charge,

1
3. That the Defendant fully understands her constitutional rights, and the
extent to which she is waiving those rights by pleading guilty, and

4. That the plea of guilty is a knowing and voluntary plea, supported by an
independent basis in fact sufficient to prove each of the essential elements of the
offense charged.

The Court further concludes that the Defendant had adequate time to review
the Plea Agreement with counsel, that she fully understands each and every
provision of the agreement and that all of the statements in the Plea Agreement are
true. Therefore, | recommend that the Defendant be adjudged guilty of Count I of
the Indictment, and that sentence be imposed. I further recommend that Counts
II, IV, VI, and XII of the Indictment be dismissed.

This report is forwarded with the recommendation that the Court defer
a decision regarding acceptance until the Court has reviewed the Plea
Agreement and the presentence report.

DATED this 22™ day of August, 2019.

    

Kathleen L. DeSoto
United States Magistrate Judge

NM
